Per Curiam,
This appeal by plaintiff is from an order opening a judgment entered upon a note, as to the amount of a certain receipt. Passing upon a rule to open judgment is a matter for the discretion of the lower court (Kelber v. Plow Co., 146 Pa. 485; Blauvelt v. Kemon, 196 Pa. 128; Massey v. Massey et al., 267 Pa. 239, 242; Spiess v. Mooney, 67 Pa. Superior Ct. 8; Toffalo v. Marino, 77 Pa. Superior Ct. 281; and see Budd v. Coyer et ux., 273 Pa. 309), and the controlling question here is, Did such *129action constitute an abuse of discretion? Under tbe case as now presented, this must be answered in tbe negative ; but since a different aspect may appear on tbe trial, we will follow our usual practice and abstain from discussing either tbe facts or tbe law in tbis opinion.
Tbe order opening tbe judgment is affirmed with a procedendo.